UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7798



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALAIN DJELILATE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
98-128-PJM, CA-00-252-PJM)


Submitted:   June 21, 2001                 Decided:   June 27, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alain Djelilate, Appellant Pro Se. Sandra Wilkinson, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alain Djelilate appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Djelilate, Nos. CR-98-128-PJM; CA-00-252-

PJM (D. Md. filed Oct. 31, 2000; entered Nov. 1, 2000).     We deny

the motion to strike the informal brief and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2